 600DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich I find will effectuate the purposes of the Act.Because the circumstances ofthis case do not warrant a broad order and because I believe that the decision ofthe Supreme Court inCommunication Workers of America, AFL-CIO, et al. v.N.L.R.B. (Ohio Consolidated Tele. Co.),362 U.S. 479 16 restrains the Board from theuse of such orders except under the most extraordinary conditions, my recommenda-tion is confined to picketing in violation of Section 8(b) (7) (C) against the employerherein and does not include "any other employer." Since there is no evidence thatthe picketing by Respondent had for its purpose the forcing or requiring of the em-ployees of Blinne to accept or select the Respondent as their collective-bargainingagent picketing for such purpose is not restrained. (The stipulated facts establishthat all of the employees of Blinne at the picketed premises had selected Respondentas their bargaining representative so such picketing would have been aimless.)Upon the basis of the foregoing findings and conclusions and upon the entire recordherein, I make the following:CONCLUSIONS OF LAW1.Charles A. Blinne, d/b/a C. A. Blinne Construction Company is an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) of theAct.3.By picketing Blinne from February 8 until and including March 11, 1960, withan object of forcing and requiring Blinne to recognize and bargain collectively withRespondent, nothwithstanding Respondent was not then certified as the representativeof Blinne's employees, without a petition being filed under Section 9(c) of the Act,Respondent engaged in unfair labor practices within the meaning of Section8(b) (7) (C) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendationsomitted from publication.]19 The Sixth Court of Appeals had already stricken the words "in any other manner"fromthe Board's order so the Board's powers presumably are now recognized to haveappropriate limitations.The Cleveland Trencher CompanyandDistrict 54-Interna-tional Association of Machinists,AFL-CIO, Petitioner.CasesNos. 8-RC-3979 and 8-RM-253.February 20, 1961DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on September 1, 1960, underthe direction and supervision of the Regional Director for the EighthRegion, among the employees in the agreed unit.Upon the conclu-sion of the balloting the parties were furnished with a tally of ballotswhich showed that, of approximately 108 eligible voters, 103 castvalid ballots, of which 53 were for, and 50 were against, the Petitioner.Thereafter, the Employer filed timely objections to conduct affectingthe results of the election.After an investigation, the Regional Director issued his report onobjections, in which he recommended that the objections be overruledand the results certified.The Employer filed timely exceptions to theRegional Director's report.130 NLRB No. 59. THE CLEVELAND TRENCHER COMPANY601Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees, as stipulated by the parties, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sEuclid, Ohio, plant, including inspectors, dispatchers, and shipping,receiving, and stores department employees, but excluding all officeclerical employees, experimental department employees, professionalemployees, guards, and supervisors as defined in the Act.5.The Board has considered the Employer's objections, the Re-gional Director's report, and the Employer's exceptions thereto, and,upon the entire record in this case, makes the following findings :The objections allege that the Petitioner on the evening before theelection distributed a leaflet to the employees in which it made ma-terial and deliberate misstatements of fact as to the benefits it hadobtained for the employees of four other employers in the area :Barth Corporation, Precision Die Casting Company, Efficient Tooland Die Company, and Accurate Die Casting Company, herein re-ferred to as Barth, Precision, Efficient, and Accurate, respectively.The Regional Director found that the leaflet contained a number ofinaccuracies and misrepresentations, some of which were brought tothe employees' attention in a letter circulated by the Employer on thenext morning.He concluded that those misrepresentations whichwere not brought to the employees' attention in the Employer's letterof rebuttal were not of sufficient gravity to warrant setting the electionaside, because they involved few of the approximately 38 representa-tions made and they related to fringe items, i.e., automatic increasesto equalize pay within classifications, cost-of-living increases, andsick and accident benefits.The Employer excepted to the Regional Director's conclusion on thegrounds that : (1) the misstatements in question were material misrep-resentations, (2) they had an impact on the election results, (3) theywere matters peculiarly within the Petitioner's knowledge, and (4)they were made so close to the election that they could not be ade-quately rebutted or neutralized.We find merit in the exceptions. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe misstatements in question are as follows :(1)The Petitioner's leaflet stated :At "Precision" not only do [employees] have all the [previouslyenumerated benefits obtained at Barth] but "also a cost-of-livingclause was incorporated into the contract together with an auto-matic increase in wages of 15¢-100-100 for a three (3) yearcontract which has provided an additional 8¢ per hour wageincrease for every employee."The 8-cent figure in the above paragraph was admittedly in error.The Employer contended that it led employees to believe that an 8-centcost-of-living increase was obtained.The Petitioner maintained thatitwas a typographical error and that it should have read 40 cents,which would indicate a 5-cent cost-of-living increase.The RegionalDirector found that the cost-of-living increase was actually 5 cents.The contract provided for an increase of 1 cent for every 0.5 advancein the cost-of-living index.The Regional Director did not credit thePetitioner's explanation of the 8-cent figure, but concluded that incontext it was so ambiguous as not to be misleading. Contrary to theRegional Director, we believe that a reasonable construction of thestatement is that an additional 8 cents was obtained as a cost-of-livingincrease.Moreover, the leaflet implies thatallthe employees at Precisionreceived the aforementioned automatic increase.However, the con-tract at Precision indicates that only labor grades 1 through 5 had thestated increases,while labor grades 6 through 10 had 6 cents, 7 cents,and 8cents.Although the Regional Director found that the Peti-tioner represented only the first 5 labor grades, and that another labororganization represented the other 5 grades, the contract on its faceshows the Petitioner to be the representative of employees in all 10grades.(2)One of the 16 listed benefits claimed to have been obtained foremployees at Barth was "Increased sick and accident insurance from$45 per week to $55 per week up to 26 weeks." This same benefit wasclaimed to have been obtained for the employees at Precision.How-ever, at Precision these benefits amounted to only $33 per week foronly 20 weeks. Contrary to the Regional Director we believe that thiswas amaterial misrepresentation.(3)The Petitioner further claimed in its leaflet :At Efficient as at Accurate, it obtained"a built-in automaticwage increase every four monthsto bring up the wages of thelower-paid employees to the plant average for the occupation.The contract at Efficient provides that employees paid below their jobrate schedule will receive automatic increases of 5 cents per hour THE CLEVELAND TRENCHER COMPANY603every 4 months until they reach theestablishedrate for their classi-fication, and not the average rate as stated.The established rates asset forth in the contract are considerably lower than the average rates.At Accurate an addendum to the original contract provided thatemployees in four classifications in the toolroom would receive auto-matic 5-cent per hour increases every 6 months until they reachedthe bottom of the merit range for their classifications. It is thus seenthat the Petitioner's claims were partially false.Although the Petitioner stated in its leaflet that the claims of bene-fits obtained could be proved by inspection of the signed contracts, ifanyone was interested, this does not in our opinion remove the state-ments made from the special knowledge of the Petitioner in view ofthe late hour of the distribution of the leaflets.As a general rule, absent coercion or fraud, the Board will notundertake to police or censor election propaganda.However, wherea party deliberately makes material misrepresentations of fact incircumstances in which employees are unable to evaluate the asser-tions for truth or falsity, the Board has held that the legitimatebounds of campaign propaganda have been exceeded and has setaside the election.' In the instant case, the Petitioner misrepresentedsome of the benefits it had obtained in contracts for employees of fourother companies in the area.These misrepresentations involved eco-nomic benefits of a fringe nature, which like basic wagerates, arematters of vital concern to employees voting in the election.ThePetitioner distributed the leaflet containing these misstatements onthe evening before the election.Although the Employer pointedout some of the inaccuracies in these claims in the letter which itdistributed the next morning, it did not learn the facts concerning themisrepresentations specified above until after the election and couldnot do so without ready access to the written contracts between thePetitioner and the other companies. In these circumstances, as thePetitioner was in an authoritative position to know the true factsand the employees were unable to evaluate the misrepresentationsmade herein, we conclude that the Petitioner interfered with theemployees' free choice.Accordingly, we shall set the election asideand direct that a new one be held.[The Board set aside the election held on September 1, 1960, amongthe employees of The Cleveland Trencher Company in the unit here-tofore found appropriate.][Text of Direction of Second Election omitted from publication.]MEMBERSJENKINS and FANNING took no part in the considerationof the above Decision, Order, and Direction of Second Election.IThe CalidyneCo.,117 NLRB1026; andKawneer Company,119 NLRB 1460.